 1

 2

 3                                                       JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

10

11   TIMOGEN ANTHONY SIMPSON,           CASE NO. SACV 20-00753-ODW(AS)

12                     Petitioner,                JUDGMENT
13        v.

14
     RICK HILL, Warden,
15

16                     Respondent.

17

18
          Pursuant to the Order Accepting Findings, Conclusions and
19

20   Recommendations of United States Magistrate Judge,

21
          IT IS ADJUDGED that the Petition is denied and dismissed with
22
     prejudice.
23

24   DATED: May 3, 2021__

25
                                          ___________    _________ ____
26                                                OTIS D. WRIGHT
                                           UNITED STATES DISTRICT JUDGE
27

28
